Citation Nr: 0924549	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to a higher rating for residuals of a shell 
fragment wound to the right leg, muscle group XI, currently 
evaluated at 10 percent disabling. 

2.	Entitlement to a compensable rating for a history of 
osteomyelitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 
1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In January 2009, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ), and a 
transcript of this proceeding is of record. During the 
hearing, the Veteran provided additional evidence consisting 
of records of VA outpatient treatment, along with a waiver of 
RO initial consideration. 38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).

Based on the Veteran's hearing testimony and correspondence, 
the record further raises the issue of whether there was 
clear and unmistakable error (CUE) in an April 1981 RO rating 
decision that reduced from 20 to 10 percent the assigned 
rating for the disability then characterized as shell 
fragment wounds, muscle group XI, right, with history of 
osteomyelitis (i.e., evaluating the muscle injury and 
osteomyelitis as a single disorder). Previously, the RO had 
assigned a 20 percent rating entirely for osteomyelitis. This 
additional claim based on an allegation of CUE has not been 
developed and adjudicated by the RO. Accordingly, the matter 
is referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	The Veteran has a moderate injury to Muscle Group XI of 
the right lower extremity.
2.	There is a post-surgical scar as a residual of the shell 
fragment wound to the right leg that is superficial but that 
was tender to palpation on examination.

3.	The service-connected history of osteomyelitis involves 
a disorder that is inactive, and has been without evidence of 
active infection in the past 5 years.  There is no indication 
of a history of repeated episodes as defined within the 
relevant rating criteria. The Veteran also has not been shown 
to have experienced a chronic, or recurring suppurative 
osteomyelitis.


CONCLUSIONS OF LAW

1.	The criteria for a higher rating than 10 percent for 
residuals of a shell fragment wound to the right leg, muscle 
group XI, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.56; 4.73, Diagnostic Code 
5311 (2008).

2.	The criteria are met for a separate 10 percent rating 
for a scar as a residual of a shell fragment wound to the 
right leg, effective from November 26, 2007. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.14; 4.118, Diagnostic Code 7804 (2008).

3.	The criteria for a compensable rating for history of 
osteomyelitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.43, 4.44; 4.71a, 
Diagnostic Code 5000 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence issued in October 2007, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under the Pelegrini II decision 
pertaining to the claims for increased rating on appeal. The 
January 2008 Statement of the Case (SOC) and later 
Supplemental SOC (SSOCs) explained the general criteria to 
establish a claim for an increased disability rating. The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

The Veteran has received May 2008 correspondence which 
contained the specific notice information prescribed in the 
Vazquez-Flores decision. 
 
The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the October 2007 VCAA notice preceded issuance 
of the December 2007 rating decision on appeal, and thus met 
the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining extensive 
records of VA outpatient treatment. The Veteran has also 
undergone several VA examinations. See 38 C.F.R. § 4.1 (for 
purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). The Veteran has provided several 
statements in support of his claims. He testified during a 
January 2009 Travel Board hearing before the undersigned. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.
In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

Residuals of a Shell Fragment Wound to the Right Leg, Muscle 
Group XI

The medical manifestations associated with impairment due to 
a muscle injury of the right leg remain consistent with the 
assignment of a 10 percent disability evaluation. However, 
the Board is awarding a separate 10 percent rating for a scar 
as a residual of a shell fragment wound to the right leg, 
effective November 26, 2007, representing a partial grant of 
the benefits sought.  

There is currently a 10 percent rating in effect for shell 
fragment wound residuals involving a moderate injury to 
Muscle Group XI of the right leg, under 38 C.F.R. § 4.73, 
Diagnostic Code 5311. The Veteran filed a claim for increased 
rating in September 2007.

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 to 5323 prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4). The 
corresponding level of severity of a service-connected muscle 
injury is determined to a significant extent by the presence 
or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

A muscle injury that is considered moderate in degree is 
defined under the VA rating schedule as a through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. There is generally a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability. Also present is some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of the muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There is a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability. Indications on palpation are of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 38 C.F.R. § 4.56(d)(3).

38 C.F.R. § 4.73, Diagnostic Code 5311 pertains to Muscle 
Group XI, which includes the posterior and lateral crural 
muscles, and muscles of the calf. This muscle group concerns 
the functions of propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee. The muscles affected consist of the: (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus;        (6) flexor digitorum longus; (7) popliteus; 
(8) plantaris. A 10 percent evaluation requires moderate 
injury. A 20 percent evaluation requires moderately severe 
injury. A 30 percent evaluation requires severe injury.

The Veteran underwent a VA Compensation and Pension 
examination of the muscles in November 2007. Based upon his 
reported history, there were no periods of flare-up of 
residuals of a muscle injury. The examiner further indicated 
that the injured areas consisted of the lower legs and thigh 
areas of both lower extremities and also the abdominal 
muscles. There was no indication of associated injuries 
affecting bony structures, nerves or vascular structures. The 
Veteran described some pain in the injured areas and slightly 
early fatigue in the right lower extremity. There was no 
joint involvement. On objective examination, there was 
present on the right leg a scar due to shell fragment 
injuries that was approximately 2.5 inches long and 0.25 inch 
in its maximum width. This and other scars observed were 
pressure sensitive, with occasional pruritus, and had no 
evidence of inflammation or keloid formation. The scars were 
all superficial and stable. An evaluation for signs of muscle 
injury did not show adhesions, tendon damage, bone or joint 
damage, or nerve damage. Muscle strength was fair. There was 
no muscle herniation, or loss of muscle function. 

The diagnosis was shell fragment injury residuals of both 
lower extremities as well as both thighs, and abdominal 
muscle damage to Muscle Group XIX, all of which the examiner 
described as moderately severe in degree.

On examination again in May 2008, the Veteran did not 
describe having any flare-ups. There were no existing 
injuries to the bony structures, nerves or vascular 
structures, and the only injuries during service were to the 
muscle and the subsequent osteomyelitis. The Veteran 
described having muscle pain which was intermittent, at a 
level of 6 to 7 out of 10. There was earlier fatigue in the 
right leg because of this. There was no other bony structure 
involvement. These symptoms did not interfere with the 
Veteran's activities of daily living or his work, although 
his ambulation was limited to half a mile. Physical 
examination revealed there was a scar in the anteromedial 
aspect of the proximate third of the right leg and this was 
transversely located. The scar was about 2 inches long and 
0.75 inch in its maximum width, slightly hypopigmented, and 
slightly tender. It was superficial and stable. There was no 
sign of adhesions, tendon damage, or bone, joint or nerve 
damage, apart from prior osteomyelitis which had necessitated 
removal of an osteomyelitic lesion in 1967. Muscle strength 
was 4+. There was no muscle herniation. 

The diagnosis was shell fragment wound with involvement of 
muscle group right proximal leg, with previous osteomyelitis, 
and with resultant pain and earlier fatigue at the site. 
There was no evidence of osteomyelitis at that time. 

The findings depicting the residuals of a shell fragment 
wound to the extent involving a muscle injury remain 
consistent with the assignment of a 10 percent evaluation, 
for moderate level of disability. The primary symptoms shown 
consist of pain and some muscle fatigue on the right side, 
and with slight diminution of muscle strength in this area. 
Thus, the Veteran does manifest at least some cardinal signs 
and symptoms of a muscle injury. Up to this point these 
manifestations are consistent with the definition under the 
regulations of moderate level impairment. There is no 
indication however, that the criteria for the next higher 
evaluation of   20 percent for moderately severe impairment 
have been satisfied. The VA examination history is absent 
indication that the Veteran has an orthopedic injury, as 
there is no joint involvement. There is no injury to the 
nerves or vascular structures. The extent of muscle injury is 
absent signs of any adhesions, tendon damage, herniation, or 
loss of muscle function. There is likewise no evidence of 
characteristic signs of moderately severe injury under 38 
C.F.R. § 4.56(d)(3) such as loss of deep fascia, or of normal 
muscle substance or resistance. 

The Board recognizes that the November 2007 examination 
report described the Veteran's condition as "moderately 
severe," however the signs and symptoms shown themselves 
must be consistent with the requirements of the rating 
criteria, and here the objective findings clearly correspond 
more closely to the definition of a less severe, moderate 
level injury. See 38 C.F.R. § 4.2 ("It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."). It follows that the present assigned 10 percent 
for shell fragment wound residuals based on a muscle injury 
remains warranted. 

There is a sufficient basis of record to award a separate 10 
percent rating for a scar as a shell fragment wound residual, 
given the more recent examination results stating that the 
scar although superficial had tenderness upon palpation. See 
38 C.F.R. § 4.118, Diagnostic Code 7804. The prior November 
2007 examination also objectively noted that there was 
discomfort over the area of this scar on the right leg. Given 
these findings, the shell fragment wound residual scar 
comprises a distinct and compensable component of the 
underlying service-connected disability. See 38 C.F.R. § 
4.14. A separate 10 percent rating is therefore granted for a 
scar on the right leg, effective from the November 26, 2007 
date of the initial VA medical examination.

History of Osteomyelitis

The service-connected history of osteomyelitis while 
presently inactive, and having been in this state for more 
than 5 years, may still warrant assignment of a compensable 
rating where there is a history of at least 2 repeated 
episodes, or otherwise indication of a chronic disabling 
process involving suppurative osteomyelitis. A review of the 
record shows an initial episode of suppurative osteomyelitis 
in service, which did not recur following a procedure to 
remove the infected bone. There is no confirmed evidence of 
repeated symptomatology, apart from in 1973 an x-ray that 
revealed a suspected osteomyelitic lesion. There was no 
return of osteomyelitis on subsequent evaluations. Under 
these circumstances,                 a claim for a 
compensable rating is being denied.

The Veteran is in receipt of a noncompensable rating for a 
history of osteomyelitis under the provisions of 4.71a, 
Diagnostic Code 5000 (2008).

Under that diagnostic code, osteomyelitis, acute, subacute, 
or chronic, when inactive, following repeated episodes, 
without evidence of active infection in the past 5 years, 
warrants a 10 percent rating. With discharging sinus or other 
evidence of active infection within the past 5 years, it 
warrants a 20 percent rating. With definite involucrum or 
sequestrum, with or without discharging sinus, it warrants a 
30 percent evaluation. The presence of frequent episodes with 
constitutional symptoms corresponds to a 60 percent rating. 
When manifested in the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms, 
osteomyelitis warrants a 100 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5000.

Note 1 to Diagnostic Code 5000 provides that a rating of 10 
percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is no percent. This 
10 percent rating and the other partial ratings of 30 percent 
or less are to be combined with ratings for ankylosis, 
limited motion, nonunion or malunion, shortening, etc., 
subject to the amputation rule. The 60 percent rating, as it 
is based on constitutional symptoms, is not subject to the 
amputation rule. A rating for osteomyelitis will not be 
applied following cure by removal or radical resection of the 
affected bone.
 
Note 2 to Diagnostic Code 5000 provides that the 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation. The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis. To qualify for the 10 percent 
rating, two or more episodes following the initial infection 
are required. This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating. 
 
As indicated at 38 C.F.R. § 4.43, chronic, or recurring 
suppurative osteomyelitis, once clinically identified, should 
be considered as a continuously disabling process, whether or 
not an actively discharging sinus or other obvious evidence 
of infection is manifest from time to time, and unless the 
focus is entirely removed by amputation will be entitled to a 
permanent rating to be combined with other ratings for 
residual conditions, subject to the amputation rule.

Under the provisions of the "amputation rule" in 38 C.F.R. 
§ 4.68, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.

The Veteran's service medical history indicates that in 
September 1967 he sustained multiple shell fragment wounds 
when a grenade was accidentally detonated on a firing range 
at the Marine Corps Base, Camp Pendleton, California. There 
were multiple grenade fragment wounds on both lower 
extremities, involving the right upper thigh, right lateral 
calf, right tibial spine and left calf. Following his 
admission to a Naval Hospital the wounds of both lower 
extremities were debrided and packed open. One-week later the 
Veteran developed an infection of the wound with x-ray 
evidence of osteomyelitis. 

In October 1967 the Veteran underwent evaluation at an 
orthopedic consultation for a draining sinus tract of the 
proximal right tibia, which had persisted despite antibiotic 
treatment. On examination, there was a dirty granulating 
sinus tract opening onto the medial aspect of the proximal 
tibia in the metaphyseal area with some fluctuance of the 
surrounding soft tissue. The area was tender to palpation.    
It was the opinion on initial examination that this 
represented an osteomyelitis with chronic drainage and would 
need further surgical debridement. The Veteran was then 
transferred to the orthopedic service. He then underwent a 
surgical procedure in which the draining sinus tract of the 
proximal tibia was excised down to bone and all involved 
cortical and cancellous bone was curetted. After a six-week 
period of periodic cleansing of the wound area, drainage 
gradually ceased, healthy granulation tissue covered the bone 
and epithelialization progressed uneventfully. By later-
November the wound had nearly completely epithelialized and 
drainage had ceased. 

On the last follow-up examination in March 1968 good skin 
coverage had been obtained over the previous proximal tibial 
wound, there was no evidence of fluctuance or tenderness in 
the area, and the Veteran was asymptomatic with regard to the 
area. In April 1968 a Physical Evaluation Board determined 
that the Veteran was not able to perform the duties of his 
rank as a result of physical disability, which included the 
grenade fragment wounds to the lower extremities. He 
underwent separation from service for medical purposes. 

The report of an October 1969 VA Compensation and Pension 
examination indicates as to the right lower extremity that 
the Veteran had shell fragment wounds of the thigh and leg 
with surgical healing, with all wounds healed well and not 
painful. An x-ray of the right knee and upper leg revealed a 
small traumatic defect in the medial portion of the upper end 
of the tibia. No sequestrum or evidence of osteomyelitis was 
seen. The diagnosis in part was shell fragment wounds right 
leg, healed and asymptomatic. 

On a May 1973 VA examination the right leg had a well-healed 
scar at the pre-tibial spine and was surrounded by normal 
tissues. An x-ray of the tibial spine showed scattered small 
metallic densities about the right knee joint space. There 
was a small area of sclerosis just to the right of the tibial 
spine which might represent osteomyelitis, but the evaluating 
physician could not judge the activity. The impression was 
foreign bodies and possible osteomyelitis on the right. The 
overall diagnosis was possible osteomyelitic lesion, right 
tibial spine, seen by x-ray only.

The report of a February 1981 VA examination indicates on the 
right lower extremity an area of multiple scars just below 
where osteomyelitis was previously found. There was mild 
wasting of the gastrocnemius and poor muscle tone. There was 
no evidence of current infection. The diagnosis in relevant 
part was osteomyelitis, right tibial spine, inactive. 

During a September 1982 examination the physician reviewed 
the claims file, and indicated that medical history involved 
shell fragment wounds to both legs while in service, with 
development of osteomyelitis in the vicinity of the right 
tibial tuberosity within 2 to 3 weeks following the accident. 
After additional surgery the wound eventually granulated in. 
Since separation from service the Veteran had experienced no 
further draining of any of the lesions of either leg, 
including the site of the osteomyelitis. The diagnosis was 
shell fragment wound, right leg, muscle group XI, 
osteomyelitis, inactive, postoperative, with recurrent leg 
pain and recurrent muscle weakness of muscle group XI. The 
examiner observed that at that time the function of the 
muscles involved and the joints of the right knee, ankle and 
foot appeared to be fair to good. 

An August 1990 examination noted as to medical history that 
following having undergone surgery during service for 
drainage of an infected area of the right tibia, the area had 
healed up and the Veteran had not had subsequent difficulty 
with these wounds. The stated diagnosis was in part shell 
fragment wound, right calf, history of osteomyelitis of 
tibia, excised, healed.

The Veteran filed the present claim for increased rating in 
September 2007. On VA examination in November 2007, the 
diagnosis provided was of shell fragment injury residuals of 
both lower extremities as well as both thighs. There was no 
specific reference pertaining to the potential likelihood of 
osteomyelitis.

The report of a May 2008 VA re-examination addressed the 
disorder claimed, indicating a diagnosis of shell-fragment 
wound with involvement of muscle group right proximal leg XI, 
with previous osteomyelitis. The examiner clarified that 
there was no evidence of osteomyelitis at that time.

After a detailed review of the medical findings, the 
competent evidence of service-connected history of 
osteomyelitis continues to correspond to the assignment of a 
noncompensable rating. As indicated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000, the requirement for assignment of a 10 
percent rating consists of osteomyelitis while inactive, 
following repeated episodes, though without evidence of 
active infection in the previous 5 years. The rating criteria 
for a 20 percent or any higher evaluation under Diagnostic 
Code 5000 requires at minimum evidence of an active infection 
within the past 5 years, which based on a current VA 
examination and remaining medical history has not occurred in 
this case. The Board's inquiry into the medical evidence as a 
result will pertain primarily to whether the criteria for the 
assignment of a 10 percent evaluation under the applicable 
rating provisions are met.


In considering the treatment history there is the evidence of 
initial diagnosis and surgical treatment for osetomyelitis in 
service, which according to the Veteran's evaluating 
physicians at that time did not resume during service. 
Following               the Veteran's separation from 
service, an October 1969 VA examination indicated that the 
shell fragment wound of the right leg was asymptomatic. There 
was no evidence of sinus discharge or otherwise of 
osteomyelitis. The May 1973 examination then provided 
evidence of a possible osteomyelitic lesion on an x-ray 
evaluation of the right tibia. On several subsequent VA 
examinations however, there was no indication of the presence 
of osteomyelitis. The February 1981 and September 1982 
examiners characterized osteomyelitis as inactive. On the 
August 1990 examination, there was no reported incident of 
drainage from the wound since service. According to the VA 
examiner, the osteomyelitis of the tibia had been excised 
during the curettage procedure in service. Through Note 1 to 
Diagnostic Code 5000 the rating criteria provides that a 
disability evaluation will not be applied following cure by 
removal of the affected bone. Provided this transpired under 
the present circumstances, a compensable rating for the 
Veteran's osteomyelitis         would not be assignable. 
Since there is no confirmation from the record the 
osteomyelitis was definitively cured at any point, the Board 
has considered whether a compensable rating is otherwise 
assignable under the applicable criteria.    

Based on the criteria for a 10 percent rating, the medical 
evidence does not correspond to this evaluation as it does 
not substantiate a history of repeated episodes of 
osteomyelitis, prior to beginning an inactive phase. The 
rating criteria directly defines "repeated episodes" as two 
or more episodes following the initial infection. 38 C.F.R. § 
4.71a, Diagnostic Code 5000 Note 2. The Veteran sustained a 
possible recurrence of osteomyelitis in May 1973 based on 
what was considered a potential osteomyelitic lesion. Apart 
from this, there is no information to indicate or confirm an 
episode of osteomyelitis following the initial incident 
during the Veteran's service. As a result, the criteria for a 
10 percent rating based on inactive osteomyelitis but 
following repeated episodes, has not been met. 

In considering the medical evidence, the Board is mindful of 
the provisions of 38 C.F.R. § 4.43 according to which chronic 
suppurative osteomyelitis, once clinically identified, is to 
be deemed a continuously disabling process irrespective of 
signs of obvious infection. In this case, however, there is 
no rationale to conclude that the Veteran's history of 
osteomyelitis pertains to a chronic condition, inasmuch as 
there is no confirmed recurrence of the disorder following 
initial treatment. While the VA examiner in May 1973 found x-
ray evidence of possible osteomyelitis, at this time there 
also was no objective indication or complaints of sinus 
discharge that would involve suppurative osteomyelitis. It 
follows that the Veteran has not experienced a chronically 
disabling disease process which would necessarily warrant 
assignment of a compensable rating as 38 C.F.R. § 4.43 would 
require.

Accordingly, the evidence continues to support the assignment 
of a noncompensable evaluation for a history of osteomyelitis 
under provisions of the rating schedule. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected residuals of a shell fragment wound to the right 
leg, muscle group XI, or history of osteomyelitis have caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating. The 
present level of disability compensation is intended to take 
into account the degree of impairment in occupational 
capacity attributed to service-connected disability. See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The 
disorders under evaluation also have not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors,          
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


For these reasons, the Board is denying claims for higher 
ratings for a muscle injury to the right leg at muscle group 
XI, and a history of osteomyelitis, but is granting a 
separate 10 percent rating for a scar as a residual of a 
shell fragment wound to the right leg. To the extent any 
higher level of compensation is sought, the preponderance of 
the evidence is unfavorable, and hence the benefit-of-the-
doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

A higher rating than 10 percent for residuals of a shell 
fragment wound to the right leg, muscle group XI, is denied.

A separate 10 percent rating for a scar as a residual of a 
shell fragment wound to the right leg is granted, effective 
November 26, 2007, subject to the law and regulations 
governing the payment of VA compensation benefits.  

A compensable rating for a history of osteomyelitis is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


